— Order unanimously affirmed, with costs. Memorandum: In this personal injury action, plaintiff failed to keep appointments *718for two medical examinations to be conducted by defendant’s physician. The physician billed defendant’s attorneys the sum of $350 for his lost time and defendant thereafter moved to dismiss the complaint. Special Term ordered plaintiff to pay that sum to defendant’s attorneys and further ordered that the complaint be dismissed unless plaintiff appeared and submitted to the physical examination on a specified date.
Plaintiff argues on appeal that CPLR 3126 does not authorize the court to order the payment of money to defendant’s attorneys. It is well established, however, that where, as here, the circumstances warrant such relief, the court has discretion to impose monetary sanctions in lieu of those specified in CPLR 3126 (Aliksanyan v Sundman, 98 AD2d 607; Boes v Harris, 96 AD2d 849; Bolser v Newport Trucking, 90 AD2d 784; Plainview Assoc. v Miconics Inds., 90 AD2d 825). (Appeal from order of Supreme Court, Erie County, Marshall, J. — dismiss complaint.) Present — Dillon, P. J., Doerr, Green, Moule and Schnepp, JJ.